Citation Nr: 0810588	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  03-12 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as due to in-service exposure to herbicides.

2.  Entitlement to service connection for a sinus disability 
manifested by polyps, claimed as due to in-service exposure 
to herbicides.

3.  Entitlement to service connection for a nasal disorder 
manifested by a deviated septum, claimed as due to in-service 
exposure to herbicides.

4.  Entitlement to service connection for an immune system 
disability, including a thyroid disorder, claimed as due to 
in-service exposure to herbicides.

5.  Entitlement to service connection for hearing loss, 
claimed as due to in-service exposure to herbicides.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active military duty from October 1965 
to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas.

The veteran's claims were remanded by the Board for further 
development in January 2005.  Unfortunately the further 
development was not completed.  Therefore the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The January 2005 Board remand instructed that the veteran be 
asked to provide a list of VA medical treatment and 
instructed that any identified records be obtained.  In a 
February 2005 letter, the veteran reported extensive 
treatment at the VA Medical Center (VAMC) Memphis, Tennessee 
from September 2002 to January 2004.  No attempt has been 
made to obtain these records.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a remand by 
the Court or the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  The Court further held that a remand by 
the Court or the Board imposes upon the Secretary of 
Veterans' Affairs a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  38 U.S.C.A. § 303.  Further, the 
Court stated that where the remand orders of the Board or the 
Court are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).  Accordingly, the identified VA medical records must 
be obtained and associated with the veteran's claims file.

In April 2006, the veteran reported that he had undergone a 
VA Agent Orange medical examination at a VA outpatient clinic 
in Columbus, Ohio in August 1996.  A copy of the examination 
report is not of record and should be obtained.

The January 2005 Board remand also instructed that, if it is 
verified that the veteran had duty or visitation in Vietnam, 
VA examinations be provided to the veteran and that the VA 
examiners provide opinions with regard to the etiology of the 
veteran's claimed sinus polyps and deviated septum disorders.  
The Board notes that while the veteran was provided VA 
examinations, the requested opinions were not obtained.  
Accordingly, another attempt should be made to obtain the 
requested medical opinions.  The Board further notes that a 
March 2005 VA audiology examination report indicates that the 
veteran should be provided a VA otolaryngology examination to 
obtain an opinion concerning whether the veteran's hearing 
loss is related to any diagnosed thyroid or immune system 
disorder.  Such an opinion is not contained in the April 2005 
examination report concerning the veteran's ears, nose and 
throat.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2007). 
 
This remand will also give the veteran an opportunity to 
receive the specific notice required by the March 3, 2006 
Court decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish disability ratings and effective dates if service 
connection was granted.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that provides an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Obtain copies of the veteran's VA 
treatment records dated from September 
2002 to present from the VAMC Memphis, 
Tennessee.

3.  Obtain a copy of the an August 1996 
report of a VA Agent Orange examination 
that the veteran states that he had at a 
VA outpatient clinic in Columbus, Ohio in 
August 1996.

4.  Schedule the veteran for a VA 
otolaryngology examination and any other 
examinations required to determine the 
nature and etiology of the veteran's 
claimed sinus polyps, deviated septum, and 
hearing loss disorders.  The examiners 
should obtain from the veteran his 
detailed clinical history.  All pertinent 
pathology found on examination should be 
noted in the reports.  The examiners 
should express opinions as to whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
diagnosed sinusitis, nasal polyps, and 
hearing loss found on examination is 
associated with the veteran's in-service 
exposure to herbicides.  With regard to 
any hearing loss found on examination, the 
examiner should also express an opinion as 
to whether it is at least as likely as not 
that any such diagnosed disorder is in any 
way related to, or caused by, any 
diagnosed thyroid and immune system 
disorder (to include hypothyroidism) found 
on examination.  The claims file should be 
made available to the examiner for proper 
review of the medical history, and the 
examination report is to reflect whether 
such a review of the claims file was made.

5.  Upon completion of the above requested 
development, reconsider the veteran's 
claims.  If any benefit sought on appeal 
is not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



